Title: To John Adams from Samuel Osgood, [14 January 1784]
From: Osgood, Samuel
To: Adams, John


          Sir.—
            Annapolis Decr 7 14th. 1783 [14 January 1784]
          I had the Pleasure of seeing Mr. Thaxter your late Private Secretary at Philadelphia.— Congress were then on their Way to this Place— He being anxious to return to Masstts. it was not tho’t expedient for him to come on here, as he delivered his Dispatches to the President of Congress in Philadela. & as it did not seem probable that Congress would be soon assembled at this Place.— This is the first Day we have had nine States assembled.— About fifteen Days since, having then no Prospect of nine States, it was moved that seven States should proceed to ratify the Definitive Treaty— The Competency of seven States, was urged upon these Grounds, that Nine States had ratified the Provisional Treaty, the Articles of which constituted the definitive. That Nine States did in October last instruct our Ministers commissioned to make Peace to adopt the Provisional Articles as a definitive Treaty unless farther Advantages for the United States could be obtain’d.— That the Ratification had become mere Matter of Form— That seven States might expedite it & the United States would be bound thereby.— That the Time for exchanging Ratifications would expire on the 3d of March That if not exchanged on or before that Time, the Provisional Treaty would be at an End, & it would be in the Option of G. B.n after that Time to accept it, or not as she should think proper. These Assertions, excepting the Matters of Fact, were very warmly opposed—& Congress being pretty equally divided—the Matter was of Course delayed till this Day— I hope Colo. Hermer who is entrusted with the Ratification will arrive before the Time expires for exhanging it.—
          In some of your Letters you seem to be in Opinion that there is an absolute Necessity of braceing up the Confederation That Funds are necessary for supporting the Credit of the United States— I cannot collect your Ideas precisely— But I am apprehensive that if you were here, you would find it very difficult to establish Funds that would not have a Tendency to destroy the Liberties of this Country.— Our Embarassments are very great— Our Danger lies in this— That if permanent Funds are given to Congress, the aristocratical Influence, which predominates in more than a Major Part of the United States will finally establish an arbitrary Government in the United States— I do most heartily wish there was no continental Treasury & that our Debt was equitably divided among the several States.— In the Way of this, lays our foreign Debt—perhaps it would be better to establish Funds for this alone.— But it is impossible to say what the States will do as to Funds— Congress have none as yet & I am apprehensive they will not have any permanent ones— many of the States are very Jealous.— Every State imagines or pretends to imagine that they have very large Demands against the United States— The Accounts are unadjusted & I fear it is the Policy of some States to keep them forever in that Situation.— This becomes every Day more & more serious— Our State is very deeply interested in it.— She is now uneasy about it & that Uneasiness must encrease—for her Delegates however powerful & Eloquent will never be able, to argue the Money out of the Pockets of the Citizens of another State into those of our own—At least appearances are against it at present Time will discover whether our Union is natural; or rather whether the Dispositions & Views of the several Parts of the Continent are so similar as that they can & will be happy under the same Form of Government.— There is too much Reason to beleive they are not—
          I have been in Congress sometime & intend to leave it forever in four or five Weeks— I have not done myself the Honor to write you from Time to Time; for which Omission I hold myself inexcuseable— Tho I don’t know of any Information I could have communicated, which would have essentially altered any Thing— I have seen the Days of Servility, if not of Corruption & I weep over them.—
          Congress, I think will certainly adjourn the Beginning of May next to the first Monday in November following The Business has greatly diminished since Peace took Place There are a few Objects of great Magnitude which require the Assent of Nine States.— Our Army is dismissed saving about five hundred Men— It now remains with Congress to determine whether they will maintain any Men at the Expence of the United States— The Question has been warmly debated in Congress—but no Decision— The Opponents say that the Confederation gives Congress no Power to keep up Troops in a Time of Peace— There is an inconquerable Aversion in many to any Thing that looks like a standing Army in Time of Peace— They will therefore have no Nest Egg. & why may not every State provide for its own Garrisons— The Confederation speaks this Language.— The Question will not obtain in the present Congress.— The Civil List must be put upon a new footing before Congress Adjourn— A very important Report respecting the future Negociations with the Indians is now before Congress & will require very close Attention This is a very delicate Business as it respects the several States I expect N—— Y——k will purchase all our western Territory of the Indians, before we know it— They are really to cunning for M——tts in Matters of Land.—
          A general Plan for entering into Commercial Treaties must be matured & adopted before the Recess.— And I think by the present Appearance in Congress the Interest of the United States will be the governing Principle Last November bro’t about a capital Revolution in Congress the Limitation of three Years, struck off a Number indeed all the prime Actors in the late strange & unnatural System of our foreign Affairs.— Our State have instructed us to urge a new Arrangement of the Office of Finance— They seem to apprehend that such an Office in the Hands of one Person is incompatible with the Liberties of this Country— A Board in Commission is their Object.— The one & the other have very weighty Objections— I wish there was no Occasion for either. I understand the united Netherlands have no public Chest.—
          Our late Officers having formed themselves into a Society by the Name of the Cincinnati— The Institution begins to be attended to & by many judicious Persons it is thot that in Time it will be very dangerous— It is suggested that the Idea did not originate on this Side the Atlantic—Latet Anguis in Herba.— surely this Country will not consent to a Race of Hereditary Patricians.— There are many others besides the Officers whose Names ought & will be immortalized for their Conduct during the late War.—
          If you should receive a long Letter, the Writer desires you to consider that the first Sheet was not intended for you— The short Notice he had of this Opportunity did not permit him to Copy it— He was obliged to send it in the present Form or not at all— The Beginning of it will be unintelligible With very great Respect / I am Sir Your most humble Servt.
          Samuel Osgood
        